         Case 1:17-cv-06779-WHP Document 70 Filed 01/19/21 Page 1 of 2


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, NY 10007




                                                    January 19, 2021

BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    Morrison v. United States, No. 17 Civ. 6779 (WHP)

Dear Judge Pauley:

        This Office represents the United States in the above-captioned action. I write on behalf
of the Government to respectfully request a two-week extension of the remaining expert discovery
deadlines. The parties have completed fact discovery, but the Government requires additional time
to produce its expert disclosures.

       The current deadline for the Government’s expert disclosures is January 22, 2021; expert
discovery is set to conclude February 12, 2021; and a status conference is scheduled for February
19, 2021. The Government respectfully requests that the Government’s expert disclosures be due
February 5, 2021; expert discovery conclude February 26, 2021; and that the status conference be
rescheduled for a date in March 2021 at the Court’s convenience.

       Plaintiff consents to this request. This is the Government’s first request for an extension
of expert discovery deadlines (except as attendant to fact discovery extensions).
         Case 1:17-cv-06779-WHP Document 70 Filed 01/19/21 Page 2 of 2

Page 2 of 2


       I thank the Court for its consideration of this request.

                                                    Respectfully,

                                                    AUDREY STRAUSS
                                                    United States Attorney
                                                    Southern District of New York

                                              By: __/s/ Lucas Issacharoff_________
                                                  Lucas Issacharoff
                                                  Assistant United States Attorneys
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel: (212) 637-2737/2746
                                                  Email: Lucas.Issacharoff@usdoj.gov

Cc: Counsel of Record via ECF
